J-S12008-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

EDWARD ZEIGLER

                          Appellant                   No. 2248 EDA 2013


              Appeal from the Judgment of Sentence May 2, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001450-2012


BEFORE: BOWES, SHOGAN AND FITZGERALD,* JJ.

JUDGMENT ORDER BY BOWES, J.:                           FILED JUNE 15, 2015

       Edward Zeigler appeals from the judgment of sentence seven to

fourteen years incarceration to be followed by ten years probation imposed

by the trial court after he pled guilty to aggravated assault and persons not

to possess a firearm.       Counsel has filed a petition to withdraw from

representation and a supplemental brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), after we declined to permit him to withdraw and directed him to

address an issue pertaining to Appellant’s prior juvenile record.   We now

affirm and grant counsel’s petition to withdraw.

       We outlined the facts of this matter and legal requirements for an

Anders withdrawal in our prior opinion. See Commonwealth v. Zeigler,


*
    Former Justice specially assigned to the Superior Court.
J-S12008-15



112 A.3d 656 (Pa.Super. 2015). Accordingly, we need not repeat them. We

add only that counsel has notified Appellant via letter of his filing of the

supplemental brief and provided that brief to Appellant.             Further, the

Commonwealth has filed a supplemental brief agreeing with counsel’s

assessment.

      We previously addressed Appellant’s claims in his original Anders brief

and determined that they were frivolous.        However, we remanded this

matter to address whether Appellant’s prior commission of a robbery as a

juvenile resulted in an adult conviction or a juvenile adjudication. Counsel

has supplied the court with the presentence report that was considered by

the court, and Appellant’s FBI criminal extract, both of which confirm that

Appellant was convicted as an adult and that he served two to six years

incarceration. Thus, he submits that Appellant’s sentence for persons not to

possess a firearm was legal.        Our review of the presentence report

considered by the     trial court demonstrates         that   Appellant was   not

adjudicated delinquent, but convicted of a crime.             Accordingly, he was

lawfully sentenced.   See Zeigler, supra (discussing legality of sentence

issue relative to persons not to possess a firearm).

      In sum, after our independent review and for reasons discussed in our

prior published opinion as well as this memorandum, we agree with counsel

that Appellant’s appeal is wholly frivolous. Therefore, we affirm and grant

counsel’s petition to withdraw.

                                     -2-
J-S12008-15



      Judgment of sentence affirmed. Todd Mosser, Esq.’s petition to
withdraw granted. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/15/2015




                                   -3-